UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-173056 Soul & Vibe Interactive, Inc (Exact name of registrant as specified in its charter) Nevada 38-3829642 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6544 Kathrine Ann Court,Salt Lake City, Utah 84118 (Address of principal executive offices) (Zip Code) (877) 262-5154 (Registrant’s telephone number, including area code) VICTORY LG, INC. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 72,000,000 (post-split) shares of $0.001 par value common stock outstanding as of December 11, 2012. Table of Contents Soul & Vibe Interactive, Inc. FORM 10-Q Quarterly Period Ended August 31, 2012 TABLE OF CONTENTS Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Condensed Balance Sheets as of November 30, 2012 (Unaudited) and February 29, 2012 4 Condensed Statements of Operations for three and nine months ended November 30, 2012 and 2011 and the period from January 5, 2011 (inception) to November 30, 2012 (Unaudited) 5 Statement of Stockholders’ Equity (Deficit) from January 5, 2011 (inception) to February 29, 2012 and for the nine months ended November 30, 2012 (Unaudited) 6 Condensed Statements of Cash Flows for the nine months ended November 30, 2012 and 2011 and the period from January 5, 2011 (inception) to November 30, 2012 (Unaudited) 7 Notes to the Condensed Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 Table of Contents EXPLANATORY NOTE Unless otherwise noted, references in this quarterly report to "Soul & Vibe Interactive, Inc." the "Company," "we," "our" or "us" means Soul & Vibe Interactive, Inc. FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements”.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements as a result of being a penny stock issuer.You should, however, consult further disclosures we make in future filings of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. AVAILABLE INFORMATION We file annual, quarterly and special reports and other information with the SEC that can be inspected and copied at the public reference facility maintained by the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405. Information regarding the public reference facilities may be obtained from the SEC by telephoning 1-800-SEC-0330. The Company’s filings are also available through the SEC’s Electronic Data Gathering Analysis and Retrieval System which is publicly available through the SEC’s website (www.sec.gov). Copies of such materials may also be obtained by mail from the public reference section of the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405 at prescribed rates. 3 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Soul & Vibe Interactive, Inc. (Formerly VICTORY LG, INC.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (Unaudited) November 30, February 29, ASSETS Current assets Cash $ $ Inventories Restricted - Deposit paid to supplier - Total Current Assets Total Assets LIABILITIES AND (DEFICIENCY IN) STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued expenses - Accrued interest Accrued interest, related party Note payable Note payable, related party Total current liabilities Stockholders' equity (deficit) Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of November 30, 2012 and February 29, 2012, respectively - - Common stock, $0.001 par value, 300,000,000 shares authorized, 72,000,000 (post-split) shares issued and outstanding as of November 30, 2012 and February 29, 2012, respectively Additional paid in capital ) ) Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to these financial statements. 4 Table of Contents Soul & Vibe Interactive, Inc. (Formerly VICTORY LG, INC.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) For the Three For the Three For the Nine For the Nine January 5, 2011 Months Ended Months Ended Months Ended Months Ended (inception) to November 30, November 30, November 30, November 30, November 30, Revenue $
